BRIDGE LOAN AND REPRESENTATION AGREEMENT THIS AGREEMENT made as of the 14th day of March, 2007. AMONG: FIRST CAPITAL INVEST CORP., a company incorporated under the laws of Switzerland and having its head office located at Florastrasse 14, Zurich, CH-8008, Switzerland (hereinafter called “FCIC”) AND: MEGA MEDIA GROUP, INC., a company incorporated under the laws of United States of America and having its head office located at 3rd Floor, 598 Broadway, New York, New York USA (hereinafter called “MMG”) AND: ALEKSANDR SHVARTS and ERIC SCHWARTZ, all of New York, New York, USA (hereinafter called the “Principal Shareholders”) WHEREAS: A.MMG requires operating capital. B. MMG carries on the business of: (1)Mainstream Entertainment and Media Investing in and developing a broad range of entertainment properties, balancing acquisitions of existing media properties, such as purchasing existing recordings and publishing catalogues with an earnings history, with the development and acquisition of newer media ventures, such as mobile and new technology media projects, and signing and developing emerging musical artists.
